Shaw, C. J.
These exceptions cannot be sustained. The proceeding in bastardy is so far a civil action, that the *286complainant institutes it for her own benefit; she can control and discharge it; it is her suit, and is within the law allowing amendments. The parties were before the court; the defendant was there pursuant to his bond, given on the original complaint, when arrested. Besides; he appeared and pleaded in abatement.
The record also was rightly admitted; the question was, whether she had complied with the law in having made a complaint before a magistrate, against the same person defending ; it was the identity of person, not of name, which was in question. The very proceeding in court, the plea in, abatement and amendment, would show that he was originally charged under the name of Curtis Chesley, and that in consequence of his plea in abatement to the complaint filed in court, which he had a right to make, the amendment was allowed; because, if a judgment were to be entered for or against him, he had a right to have it prosecuted in his true name, that he might not be again vexed by another prosecution in another name. After the record had been so amended, it was proper to show that the complaint, though against a person of another name, was against the same person in fact, and evidence was rightly admitted for that purpose.
Apparently the most formidable exception was, that the complainant did not charge the defendant as the father of her child, during the time of her travail; but this is not sustained by the fact. The statute requires no particular form of words in which to make the accusation; it is sufficient, if in any intelligible language, she designates any person as the father. And although the words of the statute are, “being put upon the discovery of the truth in the time of her travail,” nearly in the same language as the statute of 1785, c. 66, yet it is held that she need not be interrogated by another person; but if she volunteers to declare the father of the child during her travail, it is an accusation within the statute. McManagil v. Ross, 20 Pick. 99. As to the fact, the case contains the deposition of Mrs. Parker, who was with the complainant during the pains of travail, which were long and severe. She repeatedly called the name of Mr. Chesley, complained *287that she had been left in this situation by Mr. Chesley, that if he had done as he had promised she might have been married and happy, instead of suffering as she was, and she named no other man. We can have no doubt that the witness was right in her conclusion, that the complainant called upon Mr. Chesley as being the father of her child, though “ she did not say that in so many words.”

Exceptions overruled, and case remitted to the civil term of the cowrt of common pleas, for further proceedings.